UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 31, 2010 CHINA EXECUTIVE EDUCATION CORP. (Exact name of registrant as specified in its charter) Nevada 000-54086 75-3268300 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building, 110 Moganshan Road, Hangzhou, P.R.China (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (Zip Code) (86) 0571-8880-8109 (Registrant's telephone number, including area code) N/A (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On August 31, 2010, China Executive Education Corp. (the “Company”) issued a press release announcing that the Company will be participating in the Rodman & Renshaw Annual Global Investment Conference in New York City on September 12-15, 2010.The presentation to be used at the conference is furnished herewith as Exhibit 99.1 and a copy of the press release is furnished herewith as Exhibit 99.2, both of which are incorporated herein by reference. The information contained in this Item 7.01 is not “filed” for purposes of the Securities Exchange Act of 1934, as amended, and is not deemed incorporated by reference by any general statements incorporating by reference this report or future filings into any filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent the Company specifically incorporates the information by reference.By including this Item 7.01 disclosure in the filing of this Current Report on Form 8-K and furnishing this information, the Company makes no admission as to the materiality of any information in this report that is required to be disclosed solely by reason of Regulation FD. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 Presentation Materials for the Rodman & Renshaw Annual Global Investment Conference. Exhibit 99.2 Press Release issued on August 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA EXECUTIVE EDUCATION CORP. Dated: August 31, 2010 By /s/ Kaien Liang Name: Kaien Liang Title: Chairman and Chief Executive Officer
